EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 01/18/2022 amending Claims 1, 15, and 16 and canceling Claims 7, 8, and 19.  And the interview on 02/04/2022.  Claims 1 – 6, 9, 10, 12 – 18, 20, and 21 are in condition for allowance.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in an interview with James M. Holm on 02/04/2022.

The application has been amended as follows: 


In the Claims:
Claims 1, 9, 15, and 16 are amended as follows.

1. (Currently Amended) An airflow control system for a vehicle comprising: 

a movable duct movably connected to the airflow housing to selectively allow or prevent air passage through the duct opening and into the engine intake; 
a bypass door movably connected to the airflow housing to selectively allow or prevent air passage through the bypass opening and into the engine intake; a filter assembly positioned outside of the duct opening such that air passing from the duct opening to the engine intake must pass through the filter assembly before passing through the duct opening; and 
[[an]] a single actuator configured to move both the bypass door and the movable duct.

9. (Currently Amended) The airflow control system of claim 1, further comprising: 
[[an]] the single actuator coupled to the airflow housing and comprising a linear drive shaft configured to extend and retract in a linear direction, and 
a bypass drive linkage extending between a first end portion and a second end portion, wherein the first end portion of the bypass drive linkage is pivotally connected to the airflow housing about a pivot axis and fixedly coupled to the bypass door such that the bypass door pivots about the pivot axis, wherein the second end portion of the bypass drive linkage is pivotally connected to the linear drive shaft of the single single actuator translates to rotational movement of the bypass door through the bypass drive linkage.

15. (Currently Amended) An aircraft comprising: 
an engine housing defining an engine intake to receive air flow, wherein the engine housing is configurable between a forward flight configuration and a hover configuration; and 
First Named Inventor: O'Brien, Michael P.an airflow control system comprising: 
an airflow housing defining an airflow passageway extending between a bypass opening and an intake outlet, wherein the airflow housing further defines a duct opening positioned between the bypass opening and the intake outlet, wherein the intake outlet is in fluid communication with an engine intake of the vehicle such that air passes from the bypass opening and/or the duct opening to the engine intake; 
a movable duct movably connected to the airflow housing to selectively allow or prevent air passage through the duct opening and into the engine intake; 
a bypass door movably connected to the airflow housing to selectively allow or prevent air passage through the bypass opening and into the engine intake; a filter assembly positioned outside of the duct opening such that air passing from the duct opening to the engine intake must pass through the filter assembly before passing through the duct opening; and 
[[an]] a single actuator configured to move both the bypass door and the movable duct, 


16. (Currently Amended) A method of airflow control comprising: 
moving a bypass door from a bypass open position, allowing air to pass through a bypass opening, to a bypass closed position, preventing air from passing through the bypass opening, wherein an airflow housing defines an airflow passageway extending between the bypass opening and an intake outlet and the airflow housing also defines a duct opening positioned between the bypass opening and the intake outlet, wherein the intake outlet is in fluid communication with an engine intake such that air passes from the bypass opening and/or the duct opening to the engine intake; 
moving a movable duct from a duct closed position, preventing air from passing through the duct opening, to a duct open position, allowing air to pass through the duct opening, wherein both moving the bypass door from the bypass open position to the bypass closed position and moving the movable duct from the duct closed position to the duct open position comprises moving [[an]] a single actuator from a first position to a second position; 
moving the bypass door from the bypass closed position to the bypass open position; and 
single actuator from the second position to the first position.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, last line recitation “a single actuator configured to move both the bypass door and the movable duct”.
Claim 15, l. 17 recitation “a single actuator configured to move both the bypass door and the movable duct”.
See MPEP 2181(I) and (I)(B) where “configured to” was a linking word or phrase equivalent to “means for”.  The limitation “…configured to move both the bypass door and the movable duct” fails to modify the single actuator with sufficient structure, material, or acts for performing the entire claimed function of moving both the bypass 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1 – 6, 9, 10, 12 – 18, 20, and 21 are allowed.
Regarding independent apparatus Claims 1 and 15, prior art fails to teach in combination with the other limitations of the claim, “…a single actuator configured to move both the bypass door and the movable duct”.  Claims 2 – 6, 9, 10, and 12 – 14 depend from Claim 1 and are allowed for the same reasons.
Regarding independent method Claim 16, prior art fails to teach in combination with the other limitations of the claim, “…wherein both moving the bypass door from the a single actuator from a first position to a second position…” and “…both moving the bypass door from the bypass closed position to the bypass open position and moving the movable duct from the duct open position to the duct closed position comprises moving the single actuator from the second position to the first position”.  Claims 17, 18, 20, and 21 depend from Claim 16 and are allowed for the same reasons.
As discussed in the Office Action mailed on 11/15/2021, Miller et al. (2018/0043986A1 or 10,023,296) taught all the limitations except for the single actuator configured to move both the bypass door and the movable duct.  As best seen in Figs. 6B and 6C and Para. [0036], Miller taught using a first rotational actuator (316) to move the movable duct (322) and a separate second linear actuator (318) to move the bypass door (306).  Miller fails to teach using a single actuator configured to move both the bypass door and the movable duct.
As discussed in the Claim Interpretation section above, the recited “…a single actuator configured to move both the bypass door and the movable duct” in interpreted as invoking 112(f) interpretation for the reasons discussed above.  A review of Applicant’s Specification and figures disclose the sufficient structure that works with the single actuator to perform the entire claimed function.  As best seen in Applicant’s Fig. 3B and disclosed in Paras. [0056] – [0058], the single actuator (180) is coupled to the airflow housing (120), said single actuator (180) comprising a linear drive shaft (182) that extends and retracts in a linear direction.  A bypass drive linkage (150) extending between a first end portion (152) and a second end portion (154), wherein the first end 

    PNG
    media_image1.png
    579
    672
    media_image1.png
    Greyscale

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741